Title: To George Washington from Jan Gabriël Tegelaar, 10 March 1783
From: Tegelaar, Jan Gabriël
To: Washington, George


                        
                            Hoog Edele Gestrenge Heer!Amsterdam 10 Maart 1783
                                
                            
                            Op Versock van den Vryheid lievenden, en Regt Edelen en Waarden Heer Baron van der Capellen, heb ik de
                                Eer UWe Excell: Hier by te Zenden, 6 Tonnetyes Holl: Haring, Van Wegens het Patriottisch genoodschap der Stad
                                Enkhuyzen, geleegen in het Noorden van Owze Provintie, gelyt UWe Excell: breeder Zien Zal uyt de byzynde brief Van
                                Voornoem den Edelen Ridder, als ook uyt die van booren genoemde Genoodschap! Welke my Ver-eirt hebben met die aan UWe
                                Excell: en eenige gerespecteerde Leeden van’t Congres to Depecheeren!
                            Over Lang in myn borst hebbende voelen blaaken (als een Waar Republicain) dat U land Myn Heer de
                                Kluysters, der Dwingelandye mogt Verbeecken, en hier toc myne geringe poogingen in det myn VaaderLand meede Aangewend
                                hebbende ten dien Effecte dat ik my mag tellen onder die Ontwerpers, die door Siegt tol Waare Vryheid gedreeven, hunne
                                Medeburgers hebben bemoedigten Aangedreeven tot het doen van Remonstrantien aan hunne Souvreÿnen en Stedelyke
                                Regeringen, ten eynde UWe Staat als Vry te Erkennen, gelyk Mischien UWe Excell: uyt de Requesten van Weegens Amsterdam
                                Overgeven Zal geblecken Zÿn, en daar de Goddelyke Voorzeenigheid UWe Held Haftigen Arm, en Waardige Persoon, als het
                                Werktúyg in deeren heejt gelieren úyt te kiezen en te bekwaamen, om dat Groote Werk te volbrengen Zo daanig dat
                                Engeland ook Zelvs gedwongen is de 13 Ver eenigde provintien van Noord America als Vry en geheel On-ajhankelyk te
                                Erkennen, Zo neeme ik de Vryheid UWe Excell. hier mede te Feliciteeren.
                            God Almagtig Seegene UWe Nieuwe Republick tot aan het Eynde der Eeúrren, Hy Seegene en Spaare UWe
                                Excellntie nog een Groot getal van Jaaren, en doc UWe Excellentie by het genot eener On-ajgebrooken gezondheed, de
                                Vrúgten Smaaken van dien Boom door UWe Excellentie Zor Roemryk geplant Hy Schenke ook eene Altoors duurende Connectie
                                tuschen de Oude en Nieúwe Republick, Gegrond vest op Gods dienst Troun en Eer!
                            Permitteer intuschen Myn Heer dat ik meer bezonder nog de Vryheid mag neemen, Om UWe Excellentie te
                                Verseekeren dat ik met Ongemeene Hoog Agting in alle Oprechtheid ben en Lang hoop te blyten! Hoog Edele Gestrenge
                                Heer! U Hoog Edele Gestrenges Dienst Willige Dienaar 
                            
                                Jan Gabriel Tegelaar
                            
                        
                        Translation
                            
                                Noble Sir
                                Amsterdam March 10th 1783
                            

                            At the request of the Freedom loving and right noble and worthy lord Baron Van der Capellen, I have the
                                honor to send Your Excellency With this 6 Cags of Holland Herring in behalf of the Patriotic society of the City of
                                Enkhuysen situated in the North of our province, As Your Excely shall farther see by the accompanying Letter from the
                                aforesaid noble Baron as also by that of the above mentioned society which has honored me with the presenting of them
                                to Your Excy and some of the respectable members of Congress.
                            Having long felt in my breast (as a true republican) that your Country Sir, might break the Shackels of
                                Tyranny, And having for that purpose applyed my humble endeavours in this my Mother Country to such effect, that I may
                                count my self among those who, actuated by a Zeal for true Liberty, have encouraged and induced their Fellow Citizens
                                to the making of Remonstrances to their sovereign City-Government, to the end that your state might be acknowledged
                                free, as perhaps might have appeared to Your Excly from the Requests delivered in behalf of Amsterdam—And since Divine
                                providence has been pleased to chuse and qualify your Heroic Arm & worthy person, As the instrument to
                                accomplish that great work, in such a manner that even England itself has been compelled to acknowledge the 13 United
                                provinces of North America as free and altogether independent, I take the liberty to felicitate Your Excy therewith.
                            God Almighty bless your new republic to the End of ages, He bless and spare Your Excy for a great number
                                of Years, And cause Your Excy by an enjoyment of uninterrupted health to taste the fruit of that tree planted by Your
                                Excy in such a famous manner. May he likewise grant a lasting connection between the Old and new republic founded on
                                the service trust and honor of God.
                            Mean while permit me sir Yet more particularly to take the liberty to assure Your Excy that with uncommon
                                esteem and all sincerity I am and long hope to continue Noble Sir High Honorable’s Willing servant
                            
                                Jan Gabriel Tegelaar
                            
                        
                    